                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


    VERNON CHARLES PATTON,                         )
                                                   )
           Plaintiff,                              )
                                                   )        No. 2:19-cv-02344-TLP-tmp
    v.                                             )
                                                   )
    FLOYD BONNER,                                  )
                                                   )
           Defendant.                              )


                        ORDER DIRCTING RESPONDENT TO RESPOND
                             TO THE 28 U.S.C. § 2241 PETITION


         Pro se Petitioner Vernon Charles Patton1 petitions for a Writ of Habeas Corpus Under 28

U.S.C. § 2241 (“§ 2241 Petition”). (See ECF No. 1.) Petitioner has been granted leave to proceed

in forma pauperis. (ECF No. 4.) The Clerk shall record the respondent as Shelby County Sheriff

Floyd Bonner.

         The Court ORDERS, under Rule 4 of the Rules Governing Section 2254 Cases in the

United States District Courts (“§ 2254 Rules”), that the Clerk shall serve a copy of the § 2241

Petition and this order on Respondent by certified mail.2

         Additionally, the Court ORDERS Respondent to file a response to the § 2241 Petition

within twenty-eight (28) days. The response shall be accompanied by portions of the state-court

record relevant to Petitioner’s claims. The record shall be organized and appropriately indexed in the


1
  Petitioner, booking number 17156195, is an inmate at the Shelby County Criminal Justice
Complex (“Jail”) in Memphis, Tennessee.
2
  These Rules are applicable to habeas petitions under 28 U.S.C. § 2241. Rule 1(b), § 2254 Rules
(“The district court may apply any or all of these rules to a habeas petition not covered by Rule
1(a).”).
manner specified in Administrative Order 16-31. Each docket entry in CM-ECF shall have a label

corresponding to the index.

       Petitioner may, if he chooses, submit a reply to Respondent’s response within twenty-eight

(28) days of service. Petitioner may request an extension of time to reply if his motion is filed on

or before the due date of his response. The Court will address the merits of the § 2241 Petition, or

of any motion filed by Respondent, after the expiration of Petitioner’s time to reply, as extended.

       SO ORDERED, this 20th day of August, 2019.

                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




                                                 2
